PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/516,959
Filing Date: 5 Apr 2017
Appellant(s): IIDA et al.



__________________
Hui C. Wauters
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/30/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/14/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 4, 7-8, 11, and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 5 of U.S. Patent 9,605,144 in view of Devine (GB 2 412 915). 

Claims 1 and 3-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent 10,113,041 in view of Devine (GB 2 412 915). 

Claims 1, 4, 7-8, 11, and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent 10,611,909, in view of Devine (GB 2 412 915). 

Claims 1 and 3-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent 10,964,444 in view of  Devine (GB 2 412 915). 

Claims 1 and 3-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent 10,294,362, in view of  Devine (GB 2 412 915). 

Claims 1 and 3-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 14/361,788, wherein Notice of Allowance was sent on 3/10/21 in view of Devine (GB 2 412 915). 

Claims 1, 3-4 and 6-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xie et al. (US 2013/0109810) in view of Devine (GB 2 412 915).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xie et al. (US 2013/0109810) in view of Devine (GB 2 412 915) and as evidenced by Liu et al. (US 2005/0137671).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xie et al. (US 2013/0109810) in view of Devine (GB 2 412 915) as evidenced by Liu et al. (US 2005/0137671) and as evidenced by Roura (US 4,001,351).  

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xie et al. (US 2013/0109810) in view of Devine (GB 2 412 915) as evidenced by Liu et al. (US 2005/0137671), in view of Baker et al. (US 5,789,508) as evidence by The Engineering ToolBox.    

(2) Response to Argument
The present claims are unpatentable over Xie and Devine.  In addition, Baker is applied to reject claim 5.
	Claim 1 relates to a resin composition comprising an aromatic polyether ketone resin, and a fluororesin, the composition having a sodium content of 11.2-120 ppm relative to the composition and a calcium content of 0.5-10 ppm relative to the composition.  
As noted in the rejections, Xie discloses a resin composition and a method of making thereof [0051] comprising an aromatic polyether ketone resin (I), and a fluororesin being a copolymer of tetrafluoroethylene and perfluoroethylenic unsaturated compound with the formula as claimed (Abstract).  However, Xie fails to explicitly disclose that the resin composition comprising trace elements of Na and Ca with the amounts as claimed.
Devine is applied to show that the prior art discloses a molded article of a PEEK resin composition and a fluororesin (pg. 6, lines 10-24) having trace amounts, as claimed, of Na and Ca impurities (Na: less than 25 ppm, (pg. 19, lines 18-33, all claims) and Ca: 0.004 – 20 ppm, (Examples 1-11, Tables 1-4)).  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xie’s resin composition to include small trace amounts of Na and Ca, since Devine discloses that having such a low concentration of impurities is extremely advantageous for molded article applications (pg. 25, lines 15-32).


The examiner respectfully disagrees.  Devine explicitly discloses that these trace elements or impurities are reduced down into inorganic salts, M+ (pg. 18-19).  Because Devine explicitly disclose that Na and Ca are in a salt form, which dissociates from a polymeric material, and additionally includes solvents, Devine discloses a resin composition comprising of impurities.  
As to appellant’s arguments directed that Devine fails to disclose a fluororesin, the examiner respectfully disagrees.  Devine discloses that the polymeric material includes fluorine and/or one of the substituents of the phenyl moieties comprises of CF=CF2 (pg. 6).  Given that it is generally known in the art that fluorinated resin is a generic synthetic resin that combines fluorine atom and carbon atom and in combination of the broad claimed “fluororesin”, Devine discloses a polymeric material that comprises both aromatic polyether ketone and fluororesin.  Thus, appellant’s arguments that Devine fails to disclose impurities in a resin composition of aromatic PEEK and fluororesin has been found unpersuasive.
Appellant argues that the Na content in the composition of an aromatic polyether ketone resin and a fluororesin are not necessarily within the claimed range even if the Na content in an aromatic polyether ketone is within the claimed range.  


Nevertheless, while Devine do not disclose all the features of the present claimed invention, Devine is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely trace elements of Na and Ca in composition of a polymeric material comprising aromatic polyether ketone and fluororesin, and in combination with the primary reference, discloses the presently claimed invention. 

Appellant argues that Ca content is only disclosed in specific examples, wherein none of the examples of Devine disclosed the claimed combination of Na and Ca contents.  
This argument is not persuasive.  It is noted that “appellant must look to the whole reference for what it teaches.  Appellant cannot merely rely on the examples and argue that the reference did not teach others.”  In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).  Devine discloses in general that M+, wherein M+ represents an alkali metal which includes Na, is preferably less than 25 ppm (pg. 19).  Thus, each and every value within the range is functionally equivalent.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xie’s resin composition to include a small trace amounts of Na in the example that includes Ca, since Devine discloses that Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.). 
Furthermore, appellant has not demonstrated the criticality of the claimed impurities of Na and Ca.  The instant specification broadly disclose that the composition preferably has a sodium content of 120 ppm or less relative to the composition or a calcium content of 15 ppm or less relative to the composition (Abstract).  Appellant has not disclosed that the amount of sodium content of 11.2-120 ppm and calcium content of 0.5-10 ppm relative to the composition as claimed is critical.  
The examiner has reviewed appellant’s tables in the specification, however, the data in the tables are not commensurate in scope with the claims.  The tables use specific aromatic polyether ketones and fluororesin.  In particular, the tables do not support that the entire Na and Ca content range is unexpected.  Additionally, the tables do not support that the content of the Na and Ca provide unexpected results for the broad claimed material of an aromatic polyether ketone resin and a fluororesin.  It is not clear that every aromatic polyether ketone and every fluororesin would behave the same as the one employed by appellant in the instant examples.  
Thus, given the reasons set forth above, the claimed combination of Na and Ca contents would have been obtained by combining the teaching of Xie and Devine.  The claimed resin composition as a whole would have been obvious over Xie and Devine.  The teachings of Baker are of record.  Thus, the present claims are obvious and are unpatentable over Xie, Device, and Baker.  
With respect to the remaining arguments, which are similar in regards to the secondary reference Devine, the examiner maintains the rejections in view of Devine for the reasons set forth above.  
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
Linda Chau
/L.N.C/Examiner, Art Unit 1785              


                                                                                                                                                                                          
Conferees:
/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785              
                                                                                                                                                                                          
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787    
                                                                                 


                                                                                                                   

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.